DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III, claims 20-26 in the reply filed on June 12, 2022 is acknowledged.  The traversal is on the ground(s) that claim 20 and new claims 21-26 contain a technical feature which makes a contribution over the prior art and is therefore a special technical feature.  This is not found persuasive because the argument does not address the original restriction requirement which involved claims 1-20.
The original restriction requirement is still deemed proper and is therefore made FINAL.
New claims 21-26, however, are considered to have unity of invention with claim 20 and these claims are therefore being examined together with claim 20. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2014/0183473 A1) in view of Lu et al. (U.S. Patent Application Publication No. 2015/0075698 A1) as evidenced by Sartomer (Technical Data Sheet, CN981 Aliphatic Urethane Acrylate, April 14, 2022).
Regarding claim 20, Lee discloses a method for fabricating a display module (Title, Abstract of Lee, method of manufacturing a display device), comprising: providing a flexible display panel, wherein the flexible display panel comprises a display area and a non-display area (FIG. 1B, [0074] of Lee, flexible substrate #120 includes display area “A” and non-display area “B”; flexible substrate #120 is flat and can therefore be considered a “panel”), and further comprises a flexible substrate (FIGS. 1B-1F, [0074] of Lee, flexible substrate #120) and a film structure disposed on the flexible substrate (FIGS. 1B-1F, [0076] of Lee, display unit #130 extends over display area “A” of flexible substrate #120; display unit #130 is thin and can therefore be considered a film structure).
Lee does not specifically disclose simultaneously coating and pre-curing a hydrogel on a surface of the flexible substrate away from the film structure in a predetermined area of the non-display area of the flexible display panel and completely curing the pre-cured hydrogel to form a support film.  Lee, however, discloses forming a support film on a surface of the flexible substrate away from the display unit #130 in the non-display area “B” of the substrate (FIGS. 1C-1F of Lee, support film #110 which is formed on surface of flexible substrate #120 opposite display unit #130 in non-display area “B”).  Lee also discloses bonding the support film to the flexible substrate using an adhesive such as a photo-curable material or an optically clear adhesive ([0100] of Lee).  Lu discloses a process for bonding substrates with a liquid optically clear photo-curable adhesive (Abstract of Lu).  According to Lu, the method can be used to bond optical elements such as flexible films in display applications ([0002] of Lu).  The method of Lu comprises applying the liquid adhesive to a top side of a base substrate ([0006] of Lu), partially curing the adhesive to form a pre-gelled adhesive within seconds of applying the adhesive such that pre-gelling occurs before the adhesive spreads widely ([0007], [0018] of Lu), attaching the top substrate to the partially cured adhesive layer ([0008] of Lu) and fully curing the adhesive ([0009] of Lu).  According to Lu, the method overcomes the problem of adhesive overflow ([0004] of Lu).  Lu does not specifically disclose that the pre-gelled adhesive is a “hydrogel” (i.e., a crosslinked hydrophilic polymer).  Lu, however, discloses that the adhesive is a cross-linked urethane acrylate ([0064] of Lu) such as CN-981 aliphatic urethane acrylate available from Sartomer Co. ([0074] of Lu).  As evidenced by Sartomer, CN981 Aliphatic Urethane Acrylate is hydrophilic (pg. 1 of Sartomer, special features).  The pre-gelled CN981 containing adhesive of Lu is therefore a crosslinked hydrophilic polymer (i.e., a “hydrogel”).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the method and adhesive of Lu to bond the support film to the flexible substrate in the method of Lee.  One of skill in the art would have been motivated to do so in order to overcome the problem of adhesive overflow as taught by Lu ([0004] of Lu).  Since partial curing in Lu occurs within seconds of applying the adhesive such that pre-gelling occurs before the adhesive spreads widely ([0007], [0018] of Lu), the method of Lu involves simultaneously coating and pre-curing the hydrogel (i.e., the adhesive is cured as it is spreading).  Either the cured adhesive film layer alone which would necessarily provide some support to the flexible substrate or the combination of the adhesive film and the support film in the non-display area of the flexible substrate could be considered a “support film” as recited in claim 1.  
Regarding claim 21, Lu discloses that the hydrogel is a UV-curable hydrogel or a thermosetting hydrogel ([0019] of Lu, adhesive is cured by applying UV radiation and is therefore UV-curable; claim only requires one of the recited hydrogel types).  
Regarding claim 22, Lu discloses that the hydrogel comprises one or more of acrylic resin, urethane resin, and epoxy resin ([0074] of Lu, CN981 is a urethane acrylate which is both an acrylic and a urethane; claim only requires one of the recited types of resin).  
Regarding claim 23, Lee discloses: adhering a first support film to a surface of the flexible substrate away from the film structure in the display area of the flexible display panel (FIGS. 1D-1F of Lee, portion of support film #110 in display area “A” which is attached to surface of substrate #120 opposite display unit #130); wherein the support film is directly connected to the first support film (FIGS. 1D-1F of Lee, support film is continuous between display and non-display areas; portion of support film in display area “A” would therefore be directly connected to film formed by adhesive used to bond portion of support film in non-display area “B” in the modified method).  
Regarding claim 24, Lee discloses: adhering a first support film to a surface of the flexible substrate away from the film structure in the display area of the flexible display panel (FIG. 1C of Lee, portion of support film #110 in display area “A”); wherein the flexible display panel further comprises a bending area between the display area and the non-display area, there is an interval between the support film and the first support film, the interval corresponds to the bending area of the flexible display panel, and there is no support film in the interval (FIG. 1C of Lee, gap #111C between portions of support film #110 in display and non-display areas).  
Regarding claim 25, Lee discloses that a thickness of the support film is less than or greater than a thickness of the first support film (FIGS. 1D-1F of Lee, support film #110 includes reduced thickness regions or bending pattern #111 in display and non-display areas; thickness of support film part of bending pattern #111 in non-display area is therefore less than thickness of support film in display area not part of bending pattern; also, thickness of support film in non-display area outside of bending pattern is also greater than thickness of support film in display area which is part of bending pattern).  
Regarding claim 26, Lee discloses that a thickness of the support film is same as a thickness of the first support film (FIGS. 1C-1F of Lee, thickness of support film #110 same in display and non-display areas not part of bending pattern #111).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746